Exhibit 10.8

 

AMENDMENT

 

THIS AMENDMENT is made as of February 13, 2006 and amends the Employment
Agreement dated as of April 2, 2004 (the “Employment Agreement”) between
DENDRITE INTERNATIONAL, INC. (“Dendrite”) and MARK THEILKEN (“Employee”). Unless
defined in this Amendment, capitalized terms used in this Amendment will have
the meaning set forth in the Employment Agreement.

 

WHEREAS, the Company and the Employee are parties to the Employment Agreement
and wish to amend the Employment Agreement; and

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management; and

 

WHEREAS, the Compensation Committee of the Board of Directors recognizes that,
as is the case with many publicly held corporations, the possibility of a Change
of Control always exists and that such possibility, and the uncertainty it
may raise among management, may result in the departure or distraction of key
management personnel, to the detriment of the Company and its shareholders; and

 

WHEREAS, the Compensation Committee of the Board has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of key members of the Company’s management, including the Employee,
to their assigned duties without distraction in the face of potentially
disturbing circumstances arising from the possibility of any such Change of
Control;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the Company and the Employee agree as follows:

 

1.                                       Section 4(c) of the Employment
Agreement is restated in its entirety to provide as follows:

 

“(c)                            Notwithstanding Sections 4(a) and 4(b) above,
the following severance payment only applies in the event of a Change in
Control. If Employee’s employment is terminated within one (1) year following a
Change in Control (i) by Dendrite for any reason other than death, Cause, or
Disability or (ii) by Employee for Good Reason, the Employee shall be entitled
to receive a lump sum severance payment equal to the sum of twenty-four (24)
months base salary (calculated at the highest base salary rate in effect during
the 12 month period preceding the termination of employment) plus two (2) times
the Employee’s target bonus. The severance payment to be paid to Employee under
this Section 4(c) is referred to as the “Change in Control Severance Payment”.
Employee’s Change In Control Severance Payment shall be paid by Dendrite in cash
not later than twenty (20) days after the effective date of the termination of
the Employee’s employment, subject to the receipt by Dendrite of the separation
agreement and general release as described in this Employment Agreement and the
expiration of the required seven day waiting period. No interest shall accrue or
be payable on or with respect to any Change in Control Severance Payment, except
only as otherwise expressly set forth in this

 

--------------------------------------------------------------------------------


 

Amendment. In the event of a termination of Employee’s employment described in
this Section, Employee shall be provided continued “COBRA” coverage pursuant to
Sections 601 et seq. of ERISA (or COBRA-like coverage, if COBRA does not or
would no longer apply) under Dendrite’s group medical and dental plans for the
twenty-four (24) month period commencing on the date of termination of
employment. During the period in which Employee receives such coverage,
Employee’s cost of coverage shall be the same as the amount paid by employees of
Dendrite for the same coverage under Dendrite’s group health and dental plans.
Notwithstanding the foregoing, in the event Employee becomes re-employed with
another employer, the payment of COBRA coverage by Dendrite as described above
shall cease (even if the Employee is entitled under COBRA to continue to
participate in Dendrite’s group medical and dental plans).

 

If your employment is terminated by Dendrite as described in this Section 4(c),
in addition to the above Change in Control Severance Payment, you will be
entitled also to receive your target bonus for the year in which your employment
is so terminated, assuming such bonus has not previously been paid, which will
be pro-rated to reflect the percentage of days of the year during which you
performed services for Dendrite and which shall also be considered to be a
Change in Control Severance Payment.

 

In the event of a Change in Control all stock options and restricted stock or
other outstanding equity awards granted to you by Dendrite will immediately vest
and all contractual sale conditions will be lifted.

 

In the event Employee is entitled to the Change in Control Severance Payment as
set forth in this Section 4(c), Employee shall not be entitled to any other
severance payments from Dendrite, under this Employment Agreement or otherwise
(including under Section 4(b)).”

 

In addition, due to the lump sum severance payment to be made hereunder,
Section 4(d) of the Employment Agreement is amended by deleting the reference to
Section 4(c) in the second sentence of such section.

 

In addition, Section 4 of the Employment Agreement is amended by adding the
following after Section 4(e):

 

“(f)                              Notwithstanding anything else herein to the
contrary, in the event that the Company’s certified public accountants (or
another certified public accounting firm, if the Company’s certified public
accountants may not provide such service due to independence or other
considerations) (the “Accountants”) determine that any actual or potential
payment or distribution by the Company to or for the benefit of the Employee
(whether paid, payable, distributed or distributable to the Employee, whether
under this Agreement or otherwise) (a “Payment”) would likely subject the
Employee to the imposition of an excise tax under Section 4999 of the Code (or
any similar successor provision) (“Section 4999”), then the Compensation
Committee of the Company’s Board of Directors, in its sole discretion,
may determine and agree to, but need not,

 

(1)                                  reduce (but not below zero) the Change in
Control Severance Payment to the Reduced Amount. For this purpose, the “Reduced
Amount” shall be an amount which

 

--------------------------------------------------------------------------------


 

is designed and calculated to maximize the Change in Control Severance Payment
without causing any Payment to be subject to the excise tax under Section 4999; 
or

 

(2)                                  pay to the Employee an amount (the “Tax
Gross-Up Payment”), to be calculated by the Accountants, designed and calculated
to fully negate the tax impact of any excise tax imposed (or to be imposed) upon
the Employee as a result of Section 4999. Any such Tax Gross-Up Payment will
take into account the federal, state and local income, employment and excise tax
consequences of the Tax Gross-Up Payment, including the additional impact of
Section 4999 on the Tax Gross-Up Payment itself.”

 

2.                                       Notwithstanding anything in this
Amendment or in the Employment Agreement to the contrary, any severance payment
under the Employment Agreement may be delayed, for no more than six (6) months
following termination of employment, pursuant to Section 409A of the Internal
Revenue Code (the “Code”), and, to the extent any delay in severance payment is
attributable to Code Section 409A, interest on such severance payment shall
accrue from the date otherwise scheduled for such payment under the terms of
this Employment Agreement until the date of actual payment at an annual rate of
six percent (6%).

 

3.                                       For purposes of Section 4(c) of this
Employment Agreement, “target bonus” means the annual target bonus established
for the Employee for the fiscal year in which the Employee’s employment
terminates, or if the annual target bonus has not been established for the
Employee for such fiscal year, then the annual target bonus for the prior fiscal
year shall be used; provided that, in connection with a Change in Control
Severance Payment, in no event shall target bonus be less than the annual target
bonus most recently established for the Employee prior to the occurrence of the
Change in Control.

 

4.                                       Except as expressly modified by this
Amendment, all of the terms and conditions of the Employment Agreement shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have signed this Amendment as of the first date
written above.

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

CHRISTINE PELLIZZARI

 

 

Name:

Christine Pellizzari

 

Title:

Senior Vice President, General Counsel
and Secretary

 

 

 

MARK THEILKEN

 

 

Mark Theilken

 

--------------------------------------------------------------------------------